 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ERICA ANGELA ULFENG,
 8
                                 Plaintiff,            Case No. C18-5307 BHS
 9
            v.                                         ORDER DENYING
10                                                     DEFENDANT’S MOTION TO
                                                       ALTER OR AMEND JUDGMENT
11 NANCY A. BERRYHILL, Deputy                          PURSUANT TO FED. R. CIV. P.
   Commissioner of Social Security for
                                                       59(e)
12 Operations,

13                               Defendant.

14          This matter comes before the Court on Defendant Nancy A. Berryhill’s Motion to

15 Alter or Amend Judgment Pursuant to Fed. R. Civ. P. 59(e). The Court has considered

16 the pleadings filed in support of and in opposition to the motion and the remainder of the

17
     file, and hereby denies the motion for the reasons stated herein.
18
                      I.     PROCEDURAL AND FACTUAL HISTORY
19
            On December 18, 2018, the Court entered an order reversing and remanding the
20
     Social Security Administration’s denial of benefits. Dkt. 17. On January 15, 2019,
21
     Defendant filed the present motion, arguing that the Court erred in finding that the ALJ
22
     improperly evaluated the lay witness evidence. Dkt. 19.
23




     ORDER DENYING DEFENDANT’S MOTION TO ALTER OR AMEND
     JUDGMENT PURSUANT TO FED. R. CIV. P. 59(E) - 1
 1                                     II.     DISCUSSION

 2          Rule 59(e) “offers an extraordinary remedy, to be used sparingly in the interest of
 3 finality and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945

 4
     (9th Cir. 2003) (internal citations and quotation marks omitted). “Indeed, ‘a motion for
 5
     reconsideration [under Rule 59(e)] should not be granted, absent highly unusual
 6
     circumstances, unless the district court is presented with newly discovered evidence,
 7
     committed clear error, or if there is an intervening change in the controlling law.’” Id.
 8
     (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). Rule
 9
     59(e) “may not be used to relitigate old matters, or to raise arguments or present evidence
10

11 that could have been made prior to the entry of judgment.” Exxon Shipping Co. v. Baker,

12 554 U.S. 471, 485 n.5 (2008) (citation omitted). The Court has “considerable discretion

13 when considering a motion to amend a judgment under Rule 59(e).” Turner v.

14 Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003).

15          Defendant argues that the Court failed to consider all the reasons the ALJ gave for
16 rejecting the lay witness evidence. Dkt. 19. The ALJ discounted the statements from the

17
     lay witnesses here because “the evidence of record before the established onset date
18
     collectively showed signs of greater physical and mental functioning than [the lay witness
19
     statements] addressed. As discussed above, in spite of non-compliance with treatment at
20
     times, seizure activity appeared to be overall maintained.” AR at 51. The Court found
21
     that (a) “the record contains little evidence that Plaintiff was non-compliant with her
22
     treatment, and the evidence indicates a possible explanation for any non-compliance”;
23




     ORDER DENYING DEFENDANT’S MOTION TO ALTER OR AMEND
     JUDGMENT PURSUANT TO FED. R. CIV. P. 59(E) - 2
 1 and (b) “the ALJ’s statement that Plaintiff’s seizures were ‘overall maintained’ is so

 2 vague as to be meaningless.” Dkt. 17 at 9.

 3         Defendant’s Motion is little more than a request for the Court to “rethink what it
 4
     has already thought.” Motorola v. J.B. Rodgers Mech. Contrs., Inc., 215 F.R.D. 581, 582
 5
     (D. Ariz. 2003). Much of Defendant’s argument depends on post hoc rationalizations
 6
     that the ALJ did not give for rejecting the lay witness statements. The Court may only
 7
     affirm an ALJ’s decision based on the reasons actually given, “not post hoc
 8
     rationalizations that attempt to intuit what the adjudicator may have been thinking.” Bray
 9
     v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-26 (9th Cir. 2009) (citing SEC v.
10

11 Chenery Corp., 332 U.S. 194, 196 (1947)). Moreover, the Court fully analyzed the

12 evidence regarding the ALJ’s reasoning in reaching its determination. Accordingly,

13 Defendant has failed to meet her burden of showing clear error with respect to the ALJ’s

14 evaluation of the lay witness testimony. See 389 Orange St. Partners v. Arnold, 179 F.3d

15 656, 665 (9th Cir. 1999).

16                                        III.   ORDER
17
           Therefore, it is hereby ORDERED that Defendant’s motion, Dkt. 19, is DENIED.
18
           DATED this 14th day of February, 2019.
19

20

21

22
                                                     A
                                                     BENJAMIN H. SETTLE
                                                     United States District Judge
23




     ORDER DENYING DEFENDANT’S MOTION TO ALTER OR AMEND
     JUDGMENT PURSUANT TO FED. R. CIV. P. 59(E) - 3
